Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 7, 2020

                                        No. 04-20-00211-CR

                                    Alfred Alan GOODEMOTE,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee


                       From the 452nd District Court, Menard County, Texas
                                   Trial Court No. 2019-02515
                         The Honorable Robert Hoffman, Judge Presiding


                                            ORDER
        Appellant’s second motion for an extension of time to file the appellant’s brief is granted. We
order the appellant’s brief due on September 4, 2020. Counsel is advised that no further extensions of
time will be granted absent a timely motion that: (1) demonstrates extraordinary circumstances justifying
further delay; (2) advises the court of the efforts counsel has expended in preparing the brief; and (3)
provides the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy workload to be an extraordinary
circumstance.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ,
                                                        Clerk of Court